Citation Nr: 0908350	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-11 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic arthritis of 
the feet, ankles, legs, knees, shoulders and hips.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis of the back, arms, neck and hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
August 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the RO 
in St. Petersburg, Florida, which reopened and denied a claim 
of service connection for rheumatoid arthritis of the back, 
arms, neck and hands, and denied a claim of service 
connection for chronic arthritis of the feet, ankles, legs, 
knees, shoulders and hips.

Notwithstanding the RO's decision to reopen the previously 
disallowed claim of service connection for rheumatoid 
arthritis of the back, arms, neck and hands, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

In December 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The Veteran's representative indicated at the December 2008 
Travel Board hearing that the Veteran had additional VA 
medical records that she would like to associate with the 
claims file and requested that the record be held open for 30 
days to give her the opportunity to submit the outstanding VA 
records.  This request was granted.  The 30-day period has 
since elapsed and no additional evidence has been received.  
As such, the Board may proceed with appellate review.  


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
the Veteran's chronic arthritis of the feet, ankles, legs, 
knees, shoulders and hips had its onset in service, 
manifested within one year of service separation, or is 
otherwise related to her active military service. 

2. A July 2002 rating decision denied the Veteran's petition 
to reopen a claim of entitlement to service connection for 
rheumatoid arthritis of the back, arms, neck and hands.  

3. Evidence received since the July 2002 rating decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether the Veteran has rheumatoid arthritis of the back, 
arms, neck and hands that was incurred or aggravated by 
service, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1. The Veteran's chronic arthritis of the feet, ankles, legs, 
knees, shoulders and hips was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2. The July 2002 rating decision denying a petition to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis of the back, arms, neck and hands is final.  
38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3. New and material evidence has not been submitted for the 
claim of entitlement to service connection for rheumatoid 
arthritis of the back, arms, neck and hands; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in May 2004, September 2004, 
December 2004, March 2005 and September 2007 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  These letters advised 
the Veteran of the information necessary to substantiate the 
claims, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence she could 
submit, which would be pertinent to her claims, and advised 
to send any medical reports that she had.  She was also told 
that it was still her responsibility to support the claims 
with appropriate evidence.  

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The May 2004, March 2005 and September 2007 letters 
satisfied this requirement.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection and that 
new and material evidence has not been received for the 
petition to reopen, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In any event, it is 
noted that the Veteran was given proper notice in the 
September 2007 letter and was given ample opportunity to 
respond.  Subsequent to the issuance of this letter, the 
Veteran's claims were readjudicated in a September 2008 
Supplemental Statement of the Case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Although the Veteran's representative has 
indicated that there is additional evidence that the Veteran 
feels is relevant to the claims, as noted in the 
introduction, she was given ample opportunity to submit the 
evidence and failed to do so.  The Board finds that the 
claims file contains all available evidence pertinent to the 
claim, and VA has fulfilled its duty to assist the Veteran in 
obtaining all outstanding records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

With respect to the Veteran's claim of service connection for 
chronic arthritis, the Board concludes an examination is not 
needed because the only evidence indicating the Veteran 
"suffered an event, injury or disease in service" is her 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The U.S. Court of 
Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to section 5103A(d), to provide an appellant with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

Concerning the Veteran's petition to reopen her claim of 
service connection for rheumatoid arthritis, the Board notes 
that the duty to assist does not extend to the provision of 
examinations and medical opinions in petitions to reopen.  
See 38 C.F.R. § 3.159(c).  The Board concludes that failure 
to provide an examination or opinion in this instance is not 
error.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that she has chronic arthritis of the 
feet, ankles, legs, knees, shoulders and hips as a result of 
active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, the Board notes that the evidence of 
record establishes that the Veteran has a current disability.  
Her VA treatment records demonstrate that she has been 
diagnosed with degenerative arthritis, to include 
osteoarthritis of the knee.  Clinical findings show that the 
Veteran has pain in the upper and lower extremities with 
flexion and extension.  X-rays of the knees reveal 
degenerative joint disease.  The Veteran is shown to be 
receiving ongoing treatment for her degenerative arthritis, 
and it has been noted that medical treatment has provided 
only temporary relief for her pain.  In light of the 
foregoing, the Board finds that there is medical evidence of 
a current disability, thereby satisfying the first element of 
service connection.  The Board will now consider whether 
there is evidence of an in-service disease or injury.  

The Veteran's service treatment records show that the Veteran 
was treated for swelling of the hands and feet in January 
1972.  In January 1978, she was seen with complaints of pain 
in the feet and legs after standing all day and, following an 
examination, assessed as having muscle fatigue secondary to 
prolonged standing.  In March 1978, the Veteran was evaluated 
for right shoulder aches and swelling in the left hand.  
Objective findings revealed subdeltoid bursitis in the right 
shoulder and a slightly swollen, non-tender area of the 
second and third metacarpal joints of the left hand.  During 
follow up treatment in April 1978, the Veteran was assessed 
as having mild arthralgia.  In May 1979, the Veteran 
complained of swelling of the hands, feet and legs, however 
objective findings revealed no swelling in the legs and feet.  
The Veteran's July 1979 separation examination report shows a 
history of frequent swelling and pain in the legs for the 
past three years, and questionable rheumatoid arthritis in 
the shoulder, palm of hand, and upper back.  

Notwithstanding the aforementioned findings, the Board notes 
that the service treatment records are silent for complaints, 
treatment or a diagnosis of degenerative arthritis.  
Additionally, a VA examination conducted in April 1980, 
within a year of service separation, revealed negative X-ray 
findings for arthritis.  Although the Veteran was evaluated 
for arthritis at this examination, as well as at a subsequent 
October 1986 VA examination, and diagnosed with pes planus 
and hallux valgus at both examinations, findings were 
negative for arthritis.  As the evidence fails to demonstrate 
treatment for arthritis in service or within one year of 
discharge, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran incurred a 
disease or injury in service.  See 38 C.F.R. §§ 3.307, 3.309.  

There is also no competent medical evidence linking any 
current arthritis to a disease or injury in service.  
38 C.F.R. § 3.303(d).

Accordingly, the Board concludes that service connection for 
chronic arthritis of the feet, ankles, legs, knees, shoulders 
and hips is not warranted.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Petition to Reopen

The Veteran contends that she has rheumatoid arthritis of the 
back, arms, neck and hands as a result of active service.  
The original claim of service connection for rheumatoid 
arthritis of the back, arms, neck and hands was denied in an 
April 1980 rating decision.  The Veteran attempted to reopen 
the claim in March 2002.  A July 2002 rating decision denied 
the petition to reopen, and the Veteran did not appeal.  This 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of service connection for rheumatoid 
arthritis of the back, arms, neck and hands was previously 
denied because the claimed condition was not shown by the 
evidence of record.  In order for the claim to be reopened, 
the Veteran must have submitted evidence showing that she 
currently has rheumatoid arthritis.  

Since the July 2002 rating decision, the RO has received VA 
medical records dated from November 2003 to the present.  
These records reflect treatment for certain arthritic 
conditions, which have been variously described as 
degenerative arthritis, degenerative joint disease and 
osteoarthritis of the knee.  There is, however, no mention of 
rheumatoid arthritis or any condition related to such.  
Although these VA treatment records are new to the record, 
they do not raise a reasonable possibility of substantiating 
the claim because they do not indicate that the Veteran 
currently has rheumatoid arthritis.  As such, the VA 
treatment records do not constitute new and material 
evidence.  

The Veteran has submitted medical evidence of private 
treatment records from Dr. Lauck and the Accident Rehab and 
Injury Center of Jacksonville.  These records, although new, 
reflect treatment for epistaxis and injuries resulting from a 
motor vehicle accident, and do not relate to the present 
claim.  

Since the July 2002 rating decision, the Veteran has also 
submitted numerous statements in support of the claims 
currently on appeal.  These statements, in pertinent part, 
contend that the Veteran has rheumatoid arthritis of the 
back, arms, neck and hands that was caused by service.  The 
Board notes that the Veteran is not competent to make 
statements regarding causation because, as a lay person, she 
has not been shown to be capable of making medical 
conclusions.  See King, supra; Espiritu, supra.  For this 
reason, the Veteran's lay statements concerning the etiology 
of her disability do not qualify as new and material 
evidence.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of service 
connection for rheumatoid arthritis of the back, arms, neck 
and hands.  The petition to reopen therefore must be denied.  
See 38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for chronic arthritis of 
the feet, ankles, legs, knees, shoulders and hips is denied.

The appeal to reopen the claim of service connection for 
rheumatoid arthritis of the back, arms, neck and hands is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


